Citation Nr: 0700299	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
Missouri


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Columbia, Missouri, which denied the veteran's enrollment in 
the VA medical healthcare system.  

In March 2005 the veteran testified before the undersigned 
sitting at the St. Louis, Missouri Regional Office (RO) 
(Travel Board hearing).  A transcript of that hearing is of 
record.  

In March 2005, subsequent to issuance of the statement of the 
case (SOC), the veteran submitted evidence pertinent to the 
claim on appeal.  This evidence was accompanied by a waiver 
of RO and VAMC consideration.  Thus, the Board will consider 
the claim on the merits.  See 38 C.F.R. § 20.1304 (2006).  


FINDINGS OF FACT

1.  The veteran does not have a compensable service connected 
disability or any special eligibility attributes that might 
qualify him for an improved priority group, and has failed to 
qualify for VA medical care with a co-payment.  He is in 
priority group 8.  

2.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003.  


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2006).  

2.  The criteria for basic eligibility requirements for 
enrollment in, and access to, VA medical care benefits are 
not met.  38 U.S.C.A. §§ 1705, 1706; 38 C.F.R. § 17.36.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In this case, 
because the law, and not the evidence, is dispositive of the 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  


II.  Analysis

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710 
(West 2002); 38 C.F.R. § 17.36(a) (2006).  A veteran may 
apply to be enrolled in the VA healthcare system at any time.  
To be enrolled, a veteran must submit a Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).  

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).  

The Secretary determines which categories of veterans are 
eligible to be enrolled.  There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:  

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.  

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.  

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 
38 U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.  

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.  

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).  

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.  

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2).  

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co-
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).  

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).  

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 
38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003).  

The veteran indicated on his September 2004 Form 10-10EZ that 
he did not have any service connected disabilities, was not a 
prisoner of war, was not receiving a VA pension, and was not 
exposed to toxins in the Gulf War, agent orange, or 
radiation.  His Form DD 214 reflects that he was not awarded 
the Purple Heart medal.  There is no evidence that the 
veteran is in receipt of benefits under 38 U.S.C.A. § 1151, 
is receiving compensation at the 10 percent rating level due 
to multiple noncompensable service connected disabilities, 
nor has he been determined to be catastrophically disabled.  
Thus, he does not meet the eligibility criteria for priority 
groups 1 through 4.  38 C.F.R. § 17.36(b)(1)-(4).  

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 38 U.S.C.A. § 1722(b).  See 
38 U.S.C.A. §§ 1503, 1522, 1722.  

The record does not show that the veteran has been approved 
under title XIX of the Social Security Act, and he 
specifically denied that he was in receipt of a VA pension.  
Regarding the third eligibility criteria for priority group 
5, the income threshold is updated annually.  For 2004, the 
income threshold was $25,162 for a single veteran with no 
dependents.  See VHA Directive 2003-069 (December 15, 2003).  
On his Form 10-10EZ, the veteran reported no dependents, and 
listed income of $25,584, with non-reimbursed medical 
expenses of $2,040.  After deduction of these expenses, which 
are excluded from income pursuant to 38 C.F.R. § 3.272(g), 
the veteran's income of $23,554 falls below the 2004 
threshold.  

However, the veteran reported an additional $60,000 in net 
worth, consisting of cash, stocks, bonds, and other assets, 
and market value of land and buildings minus mortgages and 
liens, excluding his primary home.  The Secretary may refuse 
to make a determination that the veteran's attributable 
income is not greater than the threshold if the corpus of the 
estate is such that under all the circumstances it is 
reasonable that some part of the corpus of the estate be 
consumed for the veteran's maintenance.  38 U.S.C.A. 
§ 1722(d)(1).  The terms "corpus of the estate" and "net 
worth" mean the market value, less mortgages or other 
encumbrances, of all real and personal property owned by the 
appellant, except the appellant's dwelling (single family 
unit), including a reasonable lot area, and personal effects 
suitable to and consistent with the appellant's reasonable 
mode of life.  38 C.F.R. § 3.275(b).  Thus, because the 
veteran's reported net worth of $60,000 far exceeds the 2004 
income threshold of $25,162, he does not meet the eligibility 
criteria for priority group 5.  

At the March 2005 Travel Board hearing the veteran testified 
that his income consisted of his retirement annuity from the 
U.S. Postal Service and Social Security.  He submitted a 
Notice of Annuity Adjustment, reflecting that he was in 
receipt of a gross monthly annuity of $1,839.  He also 
submitted a letter from the Social Security Administration 
indicating that he would receive $333 in Social Security 
retirement benefits each month, with benefits for March 
through June 2005 withheld.  This equates to an annual income 
of $24,732.  For 2005, the income threshold was $25,842 for a 
single veteran with no dependents.  See VHA Directive 2004-
071 (December 17, 2004).  

In his December 2004 Form 9 the veteran reported that his 
income and assets fell below the income threshold, however, 
the veteran has not submitted any updated information 
regarding his net worth.  The October 2004 letter informing 
the veteran that he was not eligible for enrollment also 
informed him that, should his income decrease in the future, 
he should update his financial assessment on Form 10-10EZR so 
that his co-payment status and enrollment priority may be 
reassessed.  While the veteran's reported income from his 
retirement annuity and Social Security benefits is below the 
income threshold for 2005, the Board again finds that, based 
on his reported net worth of $60,000, and because he has not 
submitted an updated form 10-10EZR, he does not meet the 
eligibility criteria for priority group 5.  38 C.F.R. 
§ 17.36(b)(5).  

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service connected 
disabilities but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).  

In his September 2004 Form 10-10EZ, the veteran indicated 
that he would be willing to pay the applicable co-payment if 
it was determined that his household income (combined income 
and net worth) exceeded established thresholds.  The veteran 
resides in Phelps County, Missouri.  The 80-percent-of-median 
family income cut-off defined as low income for a single 
veteran with no dependents was $24,850 in fiscal year 2003 
and $26,400 in fiscal year 2004.  Fiscal Year Income Limits 
for the Public Housing and Section 8 (2003, 2004), U.S. 
Department of Housing and Urban Development.  

The veteran's income and net worth as reported on the 
September 2004 Form 10-10EZ clearly exceed the low income 
threshold for the preceding fiscal year.  See 42 U.S.C.A. 
§ 1437a(b)(2).  Again, while the veteran indicated in his 
December 2004 Form 9 that his assets fell below the 
established means test, he did not describe those assets, or 
submit an updated Form 10-10EZR.  As the veteran has not 
submitted such an updated form, and his income and net worth 
assets as reported on the Form 10-10EZ exceed the low income 
threshold for his county of residence, he does not meet the 
eligibility criteria for priority group 7.  38 C.F.R. 
§ 17.36(b)(7).  

Therefore, the veteran is in priority group 8.  Because he 
applied for enrollment after January 17, 2003, he is not 
eligible for enrollment.  38 C.F.R. § 17.36(c)(2).  

The veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances, however, the Board 
is bound by the statutes and regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.  




ORDER

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare system 
is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


